 

Exhibit 10.2

 

[guww2tkeishy000001.jpg]

 

UNIFIRST CORPORATION RESTRICTED STOCK UNIT AWARD GRANTED UNDER THE UNIFIRST
CORPORATION 2010 STOCK OPTION and INCENTIVE PLAN. Name of Grantee:  No. of
Restricted Stock Units:  Grant Date:  Pursuant to the UniFirst Corporation
Amended and Restated 2010 Stock Option and Incentive Plan as amended through the
date hereof (the “Plan”), UniFirst Corporation (the “Company”) hereby grants an
award of the number of Restricted Stock Units listed above (an “Award”) to the
Grantee named above.  Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $0.10 per share (the “Stock”), of the
Company.  1.  Vesting Schedule.   Except as set forth below, and subject to the
discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the vesting schedule hereunder, the restrictions and conditions of
Paragraph 5 of this Award shall lapse on the following vesting dates:  60
percent of the Restricted Stock Units shall vest on the third anniversary of the
Grant Date, 20 percent of the Restricted Stock Units shall vest on the fourth
anniversary of the Grant Date and 20 percent of the Restricted Stock Units shall
vest on the fifth anniversary of the Grant Date, in each case subject to the
Grantee’s continued employment with the Company or a Subsidiary through such
date.  Upon the occurrence of a Sale Event of the Company, this Award shall
become fully vested, whether or not this Award or any portion hereof has
otherwise vested at such time.  2.  Issuance of Shares of Stock.  As soon as
practicable following each vesting date (but in no event later than two and
one-half months after the end of the year in which the vesting date occurs), the
Company shall issue to the Grantee the number of shares of Stock equal to the
aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 1 of this Award on such date and the Grantee shall thereafter have all
the rights of a stockholder of the Company with respect to such shares.  
3.  Termination of Employment.  If the Grantee’s employment by the Company or a
Subsidiary is terminated, any Restricted Stock Units that have not vested as of
such date may be subject to termination without notice and be forfeited as set
forth below.  In the case of termination and forfeiture, neither the Grantee nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.  (a)  Termination Due to Death.  If the Grantee’s employment
terminates by reason of the Grantee’s death and the Grantee has not reached the
Grantee’s Normal Retirement Date, any Restricted Stock Units which have not
vested shall be immediately terminated and forfeited.   (b)  Termination Due to
Disability.  If the Grantee’s employment terminates by reason of the Grantee’s
Disability (as determined by the Administrator), any Restricted Stock Units
which have not vested shall be immediately terminated and forfeited.  
(c)  Termination Due to Normal Retirement or Death on or after Normal Retirement
Date.  In connection with the Grantee’s retirement or death on or after the
Grantee’s Normal Retirement Date, all Restricted Stock Units shall be deemed to
be fully vested as of the date of such retirement or death, as applicable.  
(d)  Termination for Cause.  If the Grantee’s employment terminates for Cause,
any Restricted Stock Units which have not vested shall be immediately terminated
and forfeited.   (e)  Other Termination.  If the Grantee’s employment terminates
for any reason other than the Grantee’s death, the Grantee’s Disability, the
Grantee’s Normal Retirement or Death on or after Normal Retirement Date or
Cause, each pursuant to the terms above, and unless otherwise determined by the
Administrator, any unvested Restricted Stock Units which have not vested shall
be immediately terminated and forfeited.  The Administrator’s determination of
the reason for termination of the Grantee’s employment shall be conclusive and
binding on the Grantee and his or her representatives or legatees.

 

 

--------------------------------------------------------------------------------

 

 

[guww2tkeishy000002.jpg]

 

4.  Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Award shall have the meaning specified in
the Plan, unless a different meaning is specified herein.  5.  Restrictions on
Transfer of Award.  This Award may not be sold, transferred, pledged, assigned
or otherwise encumbered or disposed of by the Grantee, and any shares of Stock
issuable with respect to the Award may not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of until (i) the Restricted Stock
Units have vested as provided in Paragraph 1 of this Award and (ii) shares of
Stock have been issued to the Grantee in accordance with the terms of the Plan
and this Award.   6.  Tax Withholding.   The Grantee shall, not later than the
date as of which the receipt of this Award becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required minimum tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Grantee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.  7.  Section 409A of the
Code.  This Award shall be interpreted in such a manner that all provisions
relating to the settlement of the Award are exempt from the requirements of
Section 409A of the Code as “short-term deferrals” as described in Section 409A
of the Code.  8.  No Obligation to Continue Employment.  Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Award to
continue the Grantee in employment and neither the Plan nor this Award shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.  9.  Integration.  This
Award document constitutes the entire agreement between the parties with respect
to this Award and supersedes all prior agreements and discussions between the
parties concerning such subject matter. 10.  Data Privacy Consent.  In order to
administer the Plan and this Award and to implement or structure future equity
grants, the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Award (the “Relevant Information”).  By receiving this Award,
the Grantee (i) authorizes the Company to collect, process, register and
transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Grantee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.  11.  Notices.  Notices hereunder shall be mailed or delivered
to the Company at its principal place of business and shall be mailed or
delivered to the Grantee at the address on file with the Company or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing. UNIFIRST CORPORATION By: STEVEN S. SINTROS Title:  Chief
Executive Officer

 

 